Exhibit 10.1

 

ARCBEST CORPORATION

OWNERSHIP INCENTIVE PLAN

 

1.              Purpose

 

The purpose of the ArcBest Corporation Ownership Incentive Plan, as amended and
restated effective February 22, 2019, (the “Plan”) is to advance the interests
of ArcBest Corporation (the “Company”) by stimulating the efforts of employees,
officers and directors, in each case who are selected to be participants, by
heightening the desire of such persons to continue in working toward and
contributing to the success and progress of the Company. The Plan provides for
the grant of Incentive and Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock and Restricted Stock Units, any of which may be
performance-based, and for Performance Award Units, which may be paid in cash or
stock or a combination thereof, as determined by the Committee.

 

2.              Definitions

 

As used in the Plan, the following terms will have the meanings set forth below:

 

(a)         “Award” means an Incentive Stock Option, Nonqualified Stock Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit or Performance
Award Unit granted to a Participant pursuant to the provisions of the Plan.

 

(b)         “Award Agreement” means a written agreement or other instrument as
approved from time to time by the Committee implementing the grant of each
Award. An Agreement may be in the form of an agreement to be executed by both
the Participant and the Company (or an authorized representative of the Company)
or certificates, notices or similar instruments as approved by the Committee.

 

(c)          “Board” means the Board of Directors of the Company.

 

(d)         “Change in Control” means the occurrence of any of the following
events:

 

(i)                     The acquisition by any individual, entity or group
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of either (i) the then outstanding Shares (the “Outstanding Company Common
Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions will not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction that constitutes a Merger of Equals as defined in
subsection (iii) of this Section 2(d).

 

(ii)                  In any 12-month period, the individuals who, as of the
beginning of the 12-month period, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to the Effective Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors.

 

(iii)               Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries (each, a “Business Combination”), in each case,
unless such Business Combination constitutes a Merger of Equals. A Business
Combination will constitute a “Merger of Equals” if, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the

 

--------------------------------------------------------------------------------



 

corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (the “Resulting Corporation”) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding the Resulting
Corporation and its affiliates or any employee benefit plan (or related trust)
of the Resulting Corporation and its affiliates) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then-outstanding shares of common
stock of the Resulting Corporation or the combined voting power of the then
outstanding voting securities of the Resulting Corporation except to the extent
that such ownership existed with respect to the Company prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors of the Resulting Corporation (the “Resulting Board”) were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board of Directors, providing for such Business Combination;
or

 

(iv)              The sale or other disposition of all or substantially all of
the assets of the Company to any Person, other than a transfer to (A) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company or (B) any corporation pursuant to a transaction that constitutes a
Merger of Equals as defined in subsection (iii) of this Section 2(d).

 

(v)                 A complete liquidation or dissolution of the Company.

 

Notwithstanding anything herein to the contrary, in no event shall amounts in
respect of Awards that, as determined by the Committee in its sole discretion,
provide for the deferral of compensation, be distributed upon a Change in
Control prior to the occurrence of either a “change in the ownership or
effective control” of the Company or in the “ownership of a substantial portion
of the assets” of the Company within the meanings ascribed to such terms in
Treasury Department regulations or other guidance issued under Section 409A of
the Code.”

 

(e)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the rulings and regulations issued thereunder.

 

(f)           “Committee” has the meaning set forth in Section 3.

 

(g)          “Company” means ArcBest Corporation, a Delaware corporation.

 

(h)         “Director” means each member of the Board who is not an officer or
employee of the Company or any Subsidiary.

 

(i)             “Fair Market Value” on a date means the closing price per Share
on such date as quoted on the Nasdaq Stock Market or such other market in which
such prices are regularly quoted, unless the Committee provides otherwise.

 

(j)            “Incentive Stock Option” means a stock option that is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

 

(k)         “Nonqualified Stock Option” means a stock option that does not
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

 

(l)             “Option” means an Incentive Stock Option and/or a Nonqualified
Stock Option granted pursuant to Section 7.

 

(m)     “Participant” means any individual described in Section 4 to whom the
Committee grants or has granted Awards and any authorized transferee of such
individual.

 

(n)         “Performance Award Unit” means a bonus opportunity awarded under
Section 10 pursuant to which a Participant may become entitled to receive an
amount based on satisfaction of performance criteria specified in the Award
Agreement.

 

(o)         “Plan” means ArcBest Corporation Ownership Incentive Plan as set
forth herein and as amended from time to time.

 

--------------------------------------------------------------------------------



 

(p)         “Restricted Stock” means Shares granted pursuant to Section 9.

 

(q)         “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 9 pursuant to which Shares or cash in lieu thereof may be
issued in the future.

 

(r)            “Retirement” means, unless the Committee specifies otherwise in
an Award Agreement, (i) with respect to Participants other than Directors,
retirement from active employment with the Company and its Subsidiaries (A) at
or after age 55 and with at least ten (10) years of service with the Company and
its Subsidiaries or (B) at or after age 65, or (ii) with respect to Directors,
retirement from service on the Board at or after age 65 with at least 5 years of
Board service.

 

(s)           “Shares” means shares of the Company’s common stock, par value
$.01, subject to adjustment as provided in Section 13.

 

(t)            “Stock Appreciation Right” means a right granted pursuant to
Section 8 that entitles the Participant to receive, in cash, Shares or a
combination thereof, an amount equal to or otherwise based on the excess of
(i) the Fair Market Value of a specified number of Shares when exercised, over
(ii) the exercise price of the right, as established by the Committee when
granted.

 

(u)         “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company where each of the
corporations in the unbroken chain other than the last corporation owns stock
possessing at least 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain, and if
specifically determined by the Committee in the context other than with respect
to Incentive Stock Options, may include an entity in which the Company has a
significant ownership interest or that the Company directly or indirectly
controls.

 

3.              Administration

 

(a)         Administration of the Plan. The Compensation Committee of the Board
or another committee of two or more directors as established by the Board will
administer the Plan (the “Committee”). Any power of the Committee may also be
exercised by the Board of Directors, except to the extent that the grant or
exercise of such authority would cause any Award or transaction to become
subject to (or lose an exemption under) the short-swing profit recovery
provisions of Section 16 of the Exchange Act. To the extent that any permitted
action taken by the Board conflicts with action taken by the Committee, the
Board action will control.

 

(b)         Delegation of Authority by the Committee. The Committee may delegate
to a subcommittee (a “Subcommittee”) composed of one or more officers of the
Company (who may but need not be members of the Board) the ability to grant
Awards and take the same actions as the Committee described in Section 3(c) or
elsewhere in the Plan with respect to Participants who are not executive
officers; provided, however, that the resolution authorizing the Subcommittee
must specify the total number of Shares that may be subject to Awards granted by
the Subcommittee pursuant to the delegated authority. Any Award granted by the
Subcommittee will be subject to the form of Award Agreement approved in advance
by the Committee. No officer who is a member of the Subcommittee may be granted
Awards under the authority delegated to the Subcommittee. Any action by any
Subcommittee within the scope of such delegation will be treated for all
purposes as if taken by the Committee and references in this Plan to the
Committee will include any such Subcommittee. The Committee may also delegate
the administration of the Plan to one or more officers of the Company (each a
“Plan Administrator”), and the Plan Administrator(s) may have the authority to
execute and distribute Award Agreements or other documents evidencing or
relating to Awards, maintain records relating to the grant, vesting, exercise,
forfeiture or expiration of Awards, process or oversee the issuance of Shares
upon the exercise, vesting and/or settlement of an Award, interpret and
administer the terms of Award Agreements and to take such other actions as may
be necessary or appropriate for the administration of the Plan and of Awards
under the Plan, subject to the Committee’s ultimate authority to administer and
interpret the Plan.

 

(c)          Powers of Committee. Subject to the express provisions of this
Plan, the Committee will be authorized and empowered to do all things that it
determines to be necessary or appropriate in connection with the administration
of this Plan, including, without limitation: (i) to prescribe, amend and rescind
rules and regulations relating to this Plan and to define terms not otherwise
defined herein; (ii) to determine which persons are eligible under Section 4 to
be granted Awards and the timing of Awards, if any, to be granted to such
eligible persons; (iii) to grant Awards to Participants and determine the terms
and conditions of Awards, including the number of Shares subject to Awards and
the exercise or purchase price of such Shares and the circumstances under which
Awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, continued

 

--------------------------------------------------------------------------------



 

employment, the satisfaction of performance criteria, the occurrence of certain
events (including events which the Board or the Committee determine constitute a
Change in Control), or other factors; (iv) to establish and certify the extent
of satisfaction of any performance goals or other conditions applicable to the
grant, issuance, exercisability, vesting and/or ability to retain any Award;
(v) to prescribe and amend the terms of Award Agreements or other documents
relating to Awards made under this Plan (which may be different) and the terms
of or form of any document or notice the Participants are required to deliver to
the Company; (vi) to determine whether, and the extent to which, adjustments are
required pursuant to Section 13; (vii) to interpret and construe this Plan, any
rules and regulations under this Plan and the terms and conditions of any Award
granted hereunder, and to make exceptions to any such provisions in good faith
and for the benefit of the Company; and (viii) to make all other determinations
deemed necessary or advisable for the administration of this Plan.

 

(d)         Determinations by the Committee. All decisions, determinations and
interpretations by the Committee related to the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Award granted
hereunder, will be final and binding on all Participants, beneficiaries, heirs,
assigns or other persons holding or claiming rights under the Plan or any Award.
The Committee will consider those factors as it deems relevant, in its sole and
absolute discretion, to making any decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any officer or
other employee of the Company and such attorneys, consultants and accountants as
it may select.

 

(e)          Subsidiary Awards. In the case of a grant of an Award to any
Participant employed by a Subsidiary, the Company may implement such a grant, if
the Committee so directs, by issuing any subject shares to the Subsidiary, for
such lawful consideration as the Committee may determine, upon the condition or
understanding that the Subsidiary will transfer the shares to the Participant in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. Notwithstanding any other provision hereof, the
Subsidiary may issue the Award by and in its name and the Award will be deemed
granted on the date determined by the Committee.

 

4.              Eligibility

 

The Committee may select any Director or person who is a current or prospective
officer or employee of the Company or of any Subsidiary for the grant of Awards.
Options intending to qualify as Incentive Stock Options may only be granted to
employees of the Company or any Subsidiary within the meaning of the Code. For
purposes of this Plan, the Committee will determine the Chairman of the Board’s
status as an employee.

 

5.              Effective Date and Termination of Plan

 

The Company’s Board originally adopted this Plan as of February 24, 2005, and
the Plan became effective on April 20, 2005 (the “Effective Date”), upon
approval by the Company’s stockholders. This amended and restated Plan was
adopted by the Board as of February 22, 2019 and will become effective
immediately upon approval by the Company’s stockholders.  Awards may be granted
under the Plan until February 22, 2029, at which time the Plan will terminate.
Notwithstanding the foregoing, the Board may terminate the Plan at any time.
Termination of the Plan (including termination upon expiration of the term of
the Plan) will not affect the rights and obligations of the Participants and the
Company arising under Awards previously granted and then in effect.

 

6.              Shares Subject to the Plan and to Awards

 

(a)         Aggregate Limits.  Effective February 22, 2019, the maximum
aggregate number of Shares issuable pursuant to all Awards, since inception of
the Plan, is 3,975,000. The aggregate number of Shares available for grant under
this Plan and the number of Shares subject to outstanding Awards will be subject
to adjustment as provided in Section 13. The Shares issued pursuant to Awards
granted under this Plan may be authorized and unissued shares or shares that the
Company reacquired, including shares purchased in the open market.

 

(b)         Issuance of Shares. For purposes of Section 6(a), the aggregate
number of Shares issued under this Plan at any time equals only the number of
Shares actually issued upon exercise or settlement of an Award. Shares
(i) subject to Awards that are canceled, expired, forfeited or settled in cash
and (ii) that are delivered or deemed delivered to the Company in payment or
satisfaction of the exercise price or tax withholding obligation of an Award
will again be available for issuance pursuant to Awards granted under the Plan.
Notwithstanding the foregoing, (i) the number of Shares tendered or withheld in
payment of any exercise or purchase price of an Option or Stock Appreciation
Right or taxes relating to an Option or Stock Appreciation Right, (ii) Shares
that were subject to an Option or a Stock

 

--------------------------------------------------------------------------------



 

Appreciation Right but were not issued or delivered as a result of the net
settlement or net exercise of such Option or Stock Appreciation Right and
(iii) Shares repurchased on the open market with the proceeds of an Option’s
exercise price, will not, in each case, be available for Awards.

 

(c)          Tax Code and Annual Limits. The maximum aggregate number of Shares
issuable under all Awards granted under this Plan during any calendar year to
any one Participant is 100,000, which number will be calculated and adjusted
pursuant to Section 13. The maximum aggregate number of Shares that may be
issued pursuant to the exercise of Incentive Stock Options granted under this
Plan is 1,500,000, which number will be calculated and adjusted pursuant to
Section 13 only to the extent that such calculation or adjustment will not
affect the status of any option intended to qualify as an Incentive Stock Option
under Section 422 of the Code.

 

(d)         Director Compensation Limits.  The grant date fair value (as
determined by the Committee) of any Award granted to any Director in any
calendar year cannot exceed $600,000 less the amount of any cash compensation
payable to the Director in the calendar year of such grant.

 

7.              Options

 

(a)         Option Awards. The Committee may grant Options to Participants at
any time prior to the termination of the Plan. No Participant will have any
rights as a stockholder with respect to any Shares subject to Options until said
Shares have been issued. Each Option will be evidenced by an Award Agreement.
Options granted pursuant to the Plan may be different but each Option must
contain and be subject to the terms and conditions set forth below.

 

(b)         Price. The Committee will establish the exercise price per Share of
each Option, which, in no event will the purchase price be less than the Fair
Market Value of a Share on the date of grant; provided, however, that the
exercise price per Share with respect to an Option that is granted in connection
with a merger or other acquisition as a substitute or replacement award for
options held by optionees of the acquired entity may be less than 100% of the
Fair Market Value on the date such Option is granted if based on a formula set
forth in the terms of the options held by such optionees or in the terms of the
agreement providing for such merger or other acquisition. The exercise price of
any Option may be paid in cash or, to the extent allowed by the Committee, an
irrevocable commitment by a broker to pay over such amount from a sale of the
Shares issuable under an Option, the delivery of previously owned Shares,
withholding of Shares deliverable upon exercise or a combination thereof.

 

(c)          No Repricing. Other than in connection with a change in the
Company’s capitalization (as described in Section 13) the exercise price of an
Option may not be reduced without shareholder approval (including canceling
previously awarded Options and regranting them with a lower exercise price).

 

(d)         Provisions Applicable to Options. In no event may any Option become
exercisable sooner than one (1) year after the date of grant except to the
extent provided by the Committee in the event of the Participant’s death,
disability or Retirement or a Change in Control. Unless provided otherwise in
the applicable Award Agreement, the vesting period and/or exercisability of an
Option will be adjusted by the Committee during or to reflect the effects of any
period during which the Participant is on an approved leave of absence or is
employed on a less than full-time basis. Each Option will expire within a period
of not more than ten (10) years from the date of grant.

 

(e)          Incentive Stock Options. Notwithstanding anything to the contrary
in this Section 7, in the case of the grant of an Option intending to qualify as
an Incentive Stock Option: (i) if the Participant owns stock possessing more
than 10 percent of the combined voting power of all classes of stock of the
Company (a “10% Shareholder”), the purchase price of the Option must be at least
110 percent of the Fair Market Value of a Share on the date of grant and the
Option must expire within a period of not more than five (5) years from the date
of grant, and (ii) termination of employment will occur when the person to whom
an Award was granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its Subsidiaries. Notwithstanding anything in this Section 7 to the
contrary, options designated as Incentive Stock Options will be ineligible for
treatment under the Code as Incentive Stock Options (and will be deemed to be
Nonqualified Stock Options) to the extent that (x) the aggregate Fair Market
Value of Shares (determined as of the time of grant) with respect to which such
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (y) such Options otherwise remain exercisable but are not exercised within
three (3) months after termination of employment (or such other period of time
provided in Section 422 of the Code).

 

--------------------------------------------------------------------------------



 

8.              Stock Appreciation Rights

 

Stock Appreciation Rights may be granted to Participants either in tandem with
or as a component of other Awards granted under the Plan (“tandem SARs”) or not
in conjunction with other Awards (“freestanding SARs”) and may, but need not,
relate to a specific Option granted under Section 7. The provisions of Stock
Appreciation Rights do not need to be the same with respect to each grant or
each recipient. Any Stock Appreciation Right granted in tandem with an Option
may be granted at the same time such Option is granted or at any time thereafter
before exercise or expiration of such Option. All Stock Appreciation Rights
under the Plan will be granted subject to the same terms and conditions
applicable to Options as set forth in Section 7; provided, however, that Stock
Appreciation Rights granted in tandem with a previously granted Option will have
the terms and conditions of such Option. Subject to the provisions of Section 7,
the Committee may impose such other conditions or restrictions on any Stock
Appreciation Right as it deems appropriate. Stock Appreciation Rights may be
settled in Shares, cash or a combination of both. Other than in connection with
a change in the Company’s capitalization (as described in Section 13), the
exercise price of a Stock Appreciation Right may not be reduced without
stockholder approval (including canceling previously awarded Stock Appreciation
Rights and regranting them with a lower exercise price). Each Stock Appreciation
Right will be evidenced by an Award Agreement.

 

9.              Restricted Stock and Restricted Stock Units

 

(a)         Restricted Stock and Restricted Stock Unit Awards. Restricted Stock
and Restricted Stock Units may be granted at any time before the termination of
the Plan to Participants selected by the Committee. Restricted Stock is an award
or issuance of Shares the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including continued employment or performance conditions) and terms
as the Committee deems appropriate. Restricted Stock Units are Awards
denominated in units of Shares under which the issuance of Shares is subject to
such conditions (including continued employment or performance conditions) and
terms, as the Committee deems appropriate. Each grant of Restricted Stock and
Restricted Stock Units will be evidenced by an Award Agreement. Unless the
Committee determines otherwise, each Restricted Stock Unit will be equal to one
Share. To the extent determined by the Committee, Restricted Stock and
Restricted Stock Units may be satisfied or settled in Shares, cash or a
combination thereof. Restricted Stock and Restricted Stock Units granted
pursuant to the Plan do not need to be identical, but each grant of Restricted
Stock and Restricted Stock Units must contain and be subject to the terms and
conditions set forth herein.

 

(b)         Contents of Award Agreement. Each Award Agreement will contain
provisions regarding (i) the number of Shares or Restricted Stock Units subject
to such Award or a formula for determining such number, (ii) the purchase price
of the Shares, if any, and the means of payment, (iii) the performance criteria,
if any, and level of achievement versus these criteria that will determine the
number of Restricted Stock or Restricted Stock Units granted, issued, retainable
and/or vested, (iv) such terms and conditions on the grant, issuance, vesting
and/or forfeiture of the Restricted Stock or Restricted Stock Units as may be
determined by the Committee, (v) the term of the performance period, if any, as
to which performance will be measured for determining the number of such
Restricted Stock or Restricted Stock Units, (vi) restrictions on the
transferability of the Restricted Stock or Restricted Stock Units, and
(vii) such further terms and conditions in each case not inconsistent with this
Plan as may be determined by the Committee. Shares issued under a Restricted
Stock or Restricted Stock Unit Award may be issued in the name of the
Participant and held by the Participant or held by the Company, in each case as
the Committee may provide.

 

(c)          Vesting and Performance Criteria. The grant, issuance, retention,
vesting and/or settlement of shares of Restricted Stock and Restricted Stock
Units will occur when and in such installments as the Committee determines or
under criteria the Committee establishes. The grant, issuance, retention,
vesting and/or settlement of Shares under any such Award that is based on
performance criteria and level of achievement versus such criteria will be
subject to a performance period of not less than one (1) year.  The grant,
issuance, retention, vesting and/or settlement of Shares under any Restricted
Stock or Restricted Stock Unit Award that is based upon continued employment or
the passage of time generally may not vest or be settled in full over a period
of less than three (3) years, except that the Committee may provide for the
satisfaction and/or lapse of all conditions under any such Award in the event of
the Participant’s death, disability, Retirement or in connection with a Change
in Control; the Committee may provide that any such restriction or limitation
will not apply in the case of a Restricted Stock or Restricted Stock Unit Award
that is issued in payment or settlement of compensation that has been earned by
the Participant, and the Committee may provide for a shorter vesting period for
any Restricted Stock or Restricted Stock Unit Award granted to a Director.

 

--------------------------------------------------------------------------------



 

(d)         Discretionary Adjustments and Limits. The Committee, to the extent
specified in the Award Agreement, may increase or reduce the number of Shares
granted, issued, retainable and/or vested under an Award of Restricted Stock or
Restricted Stock Units on account of either financial performance or personal
performance evaluations on the basis of such further considerations as the
Committee will determine.

 

(e)          Voting Rights. Unless otherwise determined by the Committee,
Participants holding shares of Restricted Stock granted under this Plan may
exercise full voting rights with respect to those shares during the period of
restriction. Participants will have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such shares are reflected as
issued and outstanding shares on the Company’s stock ledger.

 

(f)           Dividends and Distributions.  Participants in whose name
Restricted Stock is granted will be entitled to receive all dividends and other
distributions paid with respect to those Shares, unless determined otherwise by
the Committee. The Committee will determine whether any such dividends or
distributions will be automatically reinvested in additional Shares of
Restricted Stock and subject to the same restrictions on transferability as the
Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be deferred without interest to the date of
vesting of the associated Award of Restricted Stock and paid in cash. Shares
underlying Restricted Stock Units will be entitled to dividends or dividend
equivalents only to the extent provided by the Committee. Notwithstanding
anything to the contrary herein, all dividends and other distributions paid with
respect to Shares underlying an Award shall be subject to the same restrictions
and risk of forfeiture as the Award with respect to which the dividends accrue
and shall not be paid unless and until such Award has vested and been earned.

 

10.       Performance Award Units

 

(a)         General. Each Performance Award Unit Award will confer upon the
Participant the opportunity to earn a future payment tied to the level of
achievement with respect to the performance criteria established for a
performance period established by the Committee. Unless otherwise stated in an
Award Agreement, the performance period shall be a period of at least one
(1) year.

 

(b)         Award Agreement. The terms of any Performance Award Unit will be set
forth in an Award Agreement. Each Award Agreement evidencing a Performance Award
Unit will contain provisions about (i) the target and maximum amount payable to
the Participant as a Performance Award Unit, (ii) the performance criteria and
level of achievement versus these criteria that will determine the amount of
such payment, (iii) the term of the performance period as to which performance
will be measured for determining the amount of any payment, (iv) the timing of
any payment earned by virtue of performance, (v) restrictions on the alienation
or transfer of the Performance Award Unit before actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case consistent
with this Plan as the Committee may periodically determine.

 

(c)          Performance Criteria. The Committee will establish the performance
criteria and level of achievement versus these criteria that will determine the
target and maximum amount payable under a Performance Award Unit, which criteria
may be based on financial performance and/or personal performance evaluations.

 

(d)         Timing and Form of Payment. The Committee will determine the timing
of payment of any Performance Award Unit. Payment of the amount due under a
Performance Award Unit may be made in cash or in Shares, as determined by the
Committee.

 

(e)          Discretionary Adjustments. Notwithstanding satisfaction of any
performance goals, the Committee may, to the extent specified in the Award
Agreement, increase or reduce the amount paid under a Performance Award Unit on
account of either financial performance or personal performance evaluations on
the basis of such further considerations as the Committee will determine.

 

11.       Deferral of Gains

 

The Committee may, in an Award Agreement or otherwise, provide for the deferred
delivery of Shares upon settlement, vesting or other events with respect to
Restricted Stock or Restricted Stock Units, or in payment or satisfaction of a
Performance Award Unit. Notwithstanding anything herein to the contrary, in no
event will any deferral of the delivery of Shares or any other payment with
respect to any Award be allowed if the Committee determines, in its sole
discretion, that the deferral would result in the imposition of the additional
tax under Section 409A(1)(B) of the Code.

 

--------------------------------------------------------------------------------



 

12.       Conditions and Restrictions Upon Securities Subject to Awards

 

Shares issued upon exercise of an Option or Stock Appreciation Right may not be
sold, transferred, pledged, hedged, hypothecated, margined or otherwise
encumbered by the Participant prior to the earlier of (i) twelve (12) months
following the date of exercise and (ii) the date of termination of the
Participant’s employment.  The Committee may provide that the Shares issued upon
exercise of an Option or Stock Appreciation Right or otherwise subject to or
issued under an Award will be subject to such further agreements, restrictions,
conditions or limitations as the Committee in its discretion may specify before
the exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of such Award, including, without limitation, conditions on vesting
or transferability, forfeiture or repurchase provisions and method of payment
for the shares issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Shares already owned by the
Participant) or payment of taxes arising in connection with an Award. Without
limiting the foregoing, such restrictions may address the timing and manner of
any resales by the Participant or other subsequent transfers by the Participant
of any Shares issued under an Award, including, without limitation,
(i) restrictions under an insider trading policy or pursuant to applicable law,
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and holders of other Company equity compensation
arrangements, and (iii) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.

 

13.       Adjustment of and Changes in the Stock

 

(a)         In the event that the number of Shares increases or decreases
through a reorganization, reclassification, combination of shares, stock split,
reverse stock split, spin-off, dividend (other than regular, quarterly cash
dividends), or otherwise, then the Committee may appropriately adjust each Share
that has been authorized for issuance under the Plan, whether such Share is then
currently subject to or may become subject to an Award under the Plan, as well
as the per share limits set forth in Section 6 to reflect such increase or
decrease, unless the Company provides otherwise under the terms of such
transaction. The Committee may also adjust the terms of any outstanding Award as
to price, number of Shares subject to such Award and other terms to reflect the
foregoing events.

 

(b)         In the event of any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares have
been changed, or for which Shares have been exchanged, whether by reason of a
Change in Control, other merger, consolidation or otherwise, then the Committee
will, in its sole discretion, determine the appropriate adjustment, if any, to
be effected in accordance with this Section 13(b). In addition, in the event of
a change described in this paragraph, the Committee may accelerate the time or
times at which any Award may be exercised and may provide for cancellation of
such accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion; provided, however, that in the event of a
Change in Control, Awards may be so accelerated only if (i) the Award is not
substituted, assumed, or continued by the successor company or a parent or
subsidiary thereof or (ii) the Participant’s employment is terminated without
cause or the Participant terminates employment for good reason following such
Change in Control, as determined by the Committee. Notwithstanding anything to
the contrary in this Section 13(b), with respect to Awards subject to one or
more performance criteria, in the event of a Change in Control, all incomplete
performance periods in respect of such Award in effect on the date the Change in
Control occurs shall end on the date of such Change in Control and the Committee
shall (a) determine the extent to which the performance goals with respect to
each such performance period have been met based upon such audited or unaudited
financial information then available as it deems relevant and (b) cause to be
paid to the applicable Participant partial or full Awards with respect to
performance goals for each such performance period based upon the Committee’s
determination of the degree of attainment of performance goals or, if not
determinable, on a pro rata basis assuming that the applicable “target” levels
of performance have been attained, or on such other basis determined by the
Committee to be consistent with the payment levels set forth in this clause (b).
Notwithstanding anything to the contrary herein, any adjustment to Options
granted pursuant to this Plan intended to qualify as Incentive Stock Options
must comply with the requirements, provisions and restrictions of the Code.

 

(c)          No right to purchase fractional shares will result from any
adjustment in Awards pursuant to this Section 13. In case of any such
adjustment, the shares subject to the Award will be rounded down to the nearest
whole share. The Company will give notice of any adjustment made to each
Participant, and such adjustment (whether or not notice is given) will be
effective and binding for all purposes of the Plan.

 

--------------------------------------------------------------------------------



 

14.       Transferability

 

Unless the Committee specifies otherwise, each Award may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by a
Participant other than (i) by will or the laws of descent and distribution,
(ii) pursuant to a domestic relations order or (iii) to any “family member” of
the Participant (as such term is defined in Section 1(a)(5) of the General
Instructions to Form S-8 under the Securities Act), to trusts solely for the
benefit of such family members and to partnerships in which such family members
and/or trusts are the only partners; provided that following any such transfer
or assignment the Award will remain subject to substantially the same terms
applicable to the Award while held by the Participant, as modified as the
Committee shall determine appropriate, and the transferee shall execute an
agreement agreeing to be bound by such terms. Notwithstanding the foregoing,
Clauses (ii) and (iii) immediately above shall not be available with respect to
Incentive Stock Options. Each Option or Stock Appreciation Right will be
exercisable during the Participant’s lifetime only by the Participant, the
Participant’s guardian or legal representative or an individual or an authorized
transferee of the Option or Stock Appreciation Right.

 

15.       Suspension or Termination of Awards

 

Except as otherwise provided by the Committee, if at any time (including after a
notice of exercise has been delivered or an Award has vested) the Chief
Executive Officer or any other person designated by the Committee (each such
person, an “Authorized Officer”) reasonably believes that a Participant may have
committed an Act of Misconduct as described in this Section 15, the Authorized
Officer, Committee or Board of Directors may suspend the Participant’s rights to
exercise any Option, to vest in an Award, and/or to receive payment for or
receive Shares in settlement of an Award pending a determination of whether an
Act of Misconduct has been committed.

 

If the Committee or an Authorized Officer determines a Participant has committed
an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to
the Company or any Subsidiary, breach of fiduciary duty, violation of Company
ethics policy or code of conduct, deliberate disregard of Company or Subsidiary
rules, or if a Participant makes an unauthorized disclosure of any Company or
Subsidiary trade secret or confidential information, solicits any employee or
service provider to leave the employ or cease providing services to the Company
or any Subsidiary, breaches any intellectual property or assignment of
inventions covenant, engages in any conduct constituting unfair competition,
breaches any non-competition agreement, induces any Company or Subsidiary
customer to breach a contract with the Company or any Subsidiary or to cease
doing business with the Company or any Subsidiary, or induces any principal for
whom the Company or any Subsidiary acts as agent to terminate such agency
relationship (any of the foregoing acts, an “Act of Misconduct”), then except as
otherwise provided by the Committee, (i) neither the Participant nor his or her
estate nor transferee will be entitled to exercise any Option or Stock
Appreciation Right whatsoever, vest in or have the restrictions on an Incentive
Award lapse, or otherwise receive payment or Shares under any Award and (ii) the
Participant will forfeit all outstanding Awards. In making such determination,
the Committee or an Authorized Officer shall give the Participant an opportunity
to appear and present evidence on his or her behalf at a hearing before the
Committee or an opportunity to submit written comments, documents, information
and arguments to be considered by the Committee. Any dispute by a Participant or
other person as to the determination of the Committee must be resolved pursuant
to Section 22.

 

16.       Compliance with Laws and Regulations

 

The grant, issuance, vesting, exercise and settlement of Awards under this Plan,
and the obligation of the Company to sell, issue or deliver shares of such
Awards, will be subject to all applicable foreign, federal, state and local
laws, rules and regulations, stock exchange rules and regulations, and to such
approvals by any governmental or regulatory agency as may be required. The
Company will not be required to register in a Participant’s name or deliver any
shares before the completion of any registration or qualification of such shares
under any foreign, federal, state or local law or any ruling or regulation of
any government body, which the Committee will determine to be necessary or
advisable. To the extent the Company is unable to or the Committee deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any shares hereunder, the Company and its Subsidiaries will
be relieved of any liability with respect to the failure to issue or sell such
shares absent such requisite authority. No Option will be exercisable and no
shares will be issued and/or transferable under any other Award unless a
registration statement with respect to the shares underlying such Stock Option
or other Award is effective and current or the Company has determined that such
registration is unnecessary. In the event that the Committee determines that the
Company is prohibited from issuing shares in respect

 

--------------------------------------------------------------------------------



 

of an Award pursuant to the preceding sentence, the Committee may, in its sole
discretion, provide for a cash payment to the holder of the Award in settlement
thereof in lieu of the issuance of shares under the Award.

 

If an Award is granted to or held by a Participant employed or providing
services outside the United States, the Committee may, in its sole discretion,
modify the provisions of the Plan or of such Award as they pertain to such
individual to comply with applicable foreign law or to recognize differences in
local law, currency or tax policy. The Committee may also impose conditions on
the grant, issuance, exercise, vesting, settlement or retention of Awards to
comply with such foreign law and/or to minimize the Company’s obligations with
respect to tax equalization for Participants employed outside their home
country.

 

17.       Withholding

 

To the extent required by applicable federal, state, local or foreign law, a
Participant must satisfy, in a manner satisfactory to the Company, any
withholding with respect to taxes determined to be necessary or appropriate by
the Company that arise by reason of an Option exercise, disposition of shares
issued under an Incentive Stock Option, the vesting of or settlement of Shares
or deferred units under an Award, an election pursuant to Section 83(b) of the
Code or otherwise with respect to an Award. The Company and its Subsidiaries
will not be required to issue Shares, make any payment or to recognize the
transfer or disposition of shares until the Participant satisfies such
obligations. The Committee may permit these obligations to be satisfied by
having the Company withhold a portion of the Shares that otherwise would be
issued to the Participant upon exercise of the Option or the vesting or
settlement of an Award, or by tendering shares previously acquired.

 

18.       Amendment of the Plan or Awards

 

The Board may amend, alter or discontinue this Plan and the Committee may amend,
or alter any agreement or other document evidencing an Award made under this
Plan but, except as provided pursuant to the provisions of Section 13, no such
amendment will, without the approval of the stockholders of the Company:

 

(a)         increase the maximum number of shares for which Awards may be
granted under this Plan;

 

(b)         reduce the price at which Options may be granted below the price
provided for in Section 7(b);

 

(c)          reduce the exercise price of outstanding Options;

 

(d)         extend the term of this Plan;

 

(e)          change the class of persons eligible to be Participants;

 

(f)           otherwise amend the Plan in any manner requiring stockholder
approval by law or under the Nasdaq National Market listing requirements; or

 

(g)          increase the individual maximum limits in Section 6(c).

 

No amendment or alteration to the Plan or an Award or Award Agreement will be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent will be required if the
Committee determines in its sole discretion and before the date of any Change in
Control that such amendment or alteration either is required or advisable in
order for the Company, the Plan or the Award to satisfy any law or regulation.

 

19.       No Liability of Company

 

The Company and any Subsidiary or affiliate which is in existence or hereafter
comes into existence will not be liable to a Participant or any other person as
to: (i) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares hereunder; and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Award granted hereunder.

 

20.       Non-Exclusivity of Plan

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval will be construed as creating
any limitations on the power of the Board or the Committee to adopt such other

 

--------------------------------------------------------------------------------



 

incentive arrangements as either may deem desirable, including, without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

21.       Governing Law

 

This Plan and any agreements or other documents hereunder will be interpreted
and construed in accordance with the laws of the State of Delaware and
applicable federal law. Any reference in this Plan or in the agreement or other
document evidencing any Awards to a provision of law or to a rule or regulation
will be deemed to include any successor law, rule or regulation of similar
effect or applicability.

 

22.       Arbitration of Disputes

 

If a Participant or other holder of an Award or person claiming a right under an
Award or the Plan wishes to challenge any action of the Committee, a
subcommittee or the Plan Administrator, the person may do so only by submitting
to binding arbitration with respect to such decision. The review by the
arbitrator will be limited to determining whether the Participant or other Award
holder has proven that the Committee’s decision was arbitrary or capricious.
This arbitration will be the sole and exclusive review permitted of the
Committee’s decision. Participants, Award holders and persons claiming rights
under an Award or the Plan explicitly waive any right to judicial review.

 

Notice of demand for arbitration will be made in writing to the Committee within
thirty (30) days after the applicable decision by the Committee. The arbitrator
will be selected by mutual agreement of the Committee and the Participant. If
the Committee and the Participant are unable to agree on an arbitrator, the
arbitrator will be selected by the American Arbitration Association. The
arbitrator, no matter how selected, must be neutral within the meaning of the
Commercial Rules of Dispute Resolution of the American Arbitration Association.
The arbitrator will administer and conduct the arbitration pursuant to the
Commercial Rules of Dispute Resolution of the American Arbitration Association.
Each side will bear its own fees and expenses, including its own attorney’s
fees, and each side will bear one half of the arbitrator’s fees and expenses;
provided, however, that the arbitrator will have the discretion to award the
prevailing party its fees and expenses. The arbitrator will have no authority to
award exemplary, punitive, special, indirect, consequential, or other
extracontractual damages. The decision of the arbitrator on the
issue(s) presented for arbitration will be final and conclusive and any court of
competent jurisdiction may enforce it.

 

23.       No Right to Employment, Reelection or Continued Service

 

Nothing in this Plan or an Award Agreement will interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor confer upon any
Participant any right to continue his or her employment or service for any
specified period of time. Neither an Award nor any benefits arising under this
Plan will constitute an employment contract with the Company, any Subsidiary
and/or its affiliates. This Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Board without giving rise
to any liability on the part of the Company, its Subsidiaries and/or its
affiliates.

 

--------------------------------------------------------------------------------